Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Roscoe (US Publication 20100262437 A1) and Mahaney et al. (US 2005/0177509 A1).  Roscoe teaches a system for administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary has a processor and a memory storage device in communication with the processor.
Mahaney et al. teach a method for maximizing retirement income using financial bridge products and deferred social security income.  
In regarding to independent claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a benefits estimator server configured to automatically update to reflect a change in rules regarding a calculation of Social Security benefits; a rules database separate from but coupled to the benefits estimate server via a network; and a calculator configured to receive input data and 
In regarding to independent claim 15, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving input data, wherein the input data is associated with a primary earner and a secondary earner in a married couple, including an assumed age of death for the primary earner and an assumed age of death for the secondary earner; -5-Application No. 16/867,169Docket No. 59103.11US02 retrieving, from a database, rules associated with a calculation of Social Security Benefits; generating, based on the rules and the input data, a first value when the primary earner and the secondary earner take benefits at a first age, a second value when the primary earner and the secondary earner take benefits at a second age greater than the first age, and a third value when the married couple employs a hybrid approach, wherein the secondary earner collects a reduced benefit at the first age and a spousal benefit at the second age, and wherein the primary earner collects benefits at  a third age; and causing the first value, the second value, and the third value for the primary earner and the secondary earner to be displayed.
In regarding to independent claim 20, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving, by a calculator of a benefits estimator server configured to automatically update to reflect a change in rules regarding a calculation of Social Security benefits, input data, wherein the input data is associated with a primary-7-Application No. 16/867,169Docket No. 59103.11US02 earner and a secondary earner in the married couple, including an assumed age of death for the primary earner and an assumed age of death for the secondary earner; retrieving, by the benefits estimator server from a database separate from the benefits estimator server, current rules associated with the calculation of Social Security Benefits; determining, by the calculator based on the current rules and the input data, a first value when the primary earner and the secondary earner take benefits at a first age, a second value when the primary earner and the secondary earner take benefits at a second age greater than the first age, and a third value when the married couple employs a hybrid approach, wherein the secondary earner collects a reduced benefit at the first age and a spousal benefit at the second age, and wherein the primary earner collects benefits at a third age; and causing, by the benefits estimator server, the first value, the second value, and the third value for the primary earner and the secondary earner to be displayed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697